Title: From Alexander Hamilton to Jeremiah Olney, 30 May 1791
From: Hamilton, Alexander
To: Olney, Jeremiah


Treasury DepartmentMay 30th. 1791.
Sir,
Having considered the case of the Ship Warren, Capt Smith belonging to Messr. Brown & Francis, I find it necessary to communicate to you some remarks concerning it.
I find from the letters of the Collector of Newport that this ship had departed from his district for India before my letter directing him to proceed against the Captain was received: and I learn from the papers that several days after her departure from Providence when the warren was out of the limits of your district the owners obtained from you a licence, a certified manifest, and a permit to proceed to Newport in which district she then actually was. The acquisition of these papers arms the Captain & vessel so strongly, that they render the issue of any legal proceedings, which otherwise it might have been proper to institute, too uncertain to risque. I have not therefore hitherto directed any proceedings to be commenced against the Ship or Captain on the Warren’s return. You will perceive, that a certified manifest of the Cargo with which the ship left your district could not be given with certainty requisite to satisfy your own mind nor with safety to the revenue. Similar observations occur in regard to the licence and permit. It is fit that you pay more than ordinary attention to the vessels of Messr. Brown & Francis and particularly to that commanded by Captain Smith, since a disposition to disregard the revenue laws has manifested itself in them on this occasion.
I do not find that Mr Jeremiah Greenman is appointed to a military command. If therefore he is willing to accept the station of second mate of the revenue cutter building in Connecticut, I will submit his name to the President for that place, which, as well as that of the third mate, yet remains unfilled. The Captain and chief mate have been appointed some time. I wish to know whether you think Mr. Daniel Bucklin Junr. would take the birth of third mate. The President will be at Mount Vernon the last week in June when at soonest he might consider the fitness of these two appointments.
Coasting Vessels arriving in your district whose licences have expired, are to be treated precisely as if they had never been licenced, for those official papers are of no force after the expiration of the year for which they were granted. The nature of the Cargo’s and the places from whence they came are to determine the fees &c to which they are subject, exactly as in the cases of Vessels never having been Coasters.
I have already taken measures for the regulation of the tares of various kinds of goods of which you have been informed.
I am, Sir,   Your obed. Servant
Alexander Hamilton
Jeremh. Olney Esqr.Collector of Providence
